Citation Nr: 1809999	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-18 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1993 to August 1999, and had one day of active duty in September 2002.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2010 and June 2011 rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran filed a Notice of Disagreement and the RO issued a Statement of Case (SOC) in April 2011.  The Veteran filed a substantive appeal (VA Form 9) in July 2011 and stated he did not want a Board hearing.  The RO furnished the Veteran a supplemental statement of case (SSOC) in June 2012.  The Veteran submitted a VA Form 9 in July 2012 and stated therein that he did not want a Board hearing.  The RO furnished a SSOC in March 2015.

In a July 2016 decision, the Board reopened the claim of entitlement to service connection for a left ankle disorder, and remanded the claim for a VA examination.  After completing the development directed by the Remand, the RO furnished the Veteran a SSOC in May 2017.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic records system.


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran's left ankle disorder, variously diagnosed as arthritis of the left ankle, can be attributed the left ankle injury noted in service.


CONCLUSION OF LAW

The criteria establishing entitlement to service connection for a left ankle disorder, variously diagnosed as arthritis of the left ankle, are met. 38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Left ankle

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309 (a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately questioned and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309 (a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for a left ankle disability on the basis that he developed the condition as a result of his military service. 

The Veteran's service treatment records (STRs) show the Veteran received treatment for a left ankle injury in July 1994.  See July 1994 Service Treatment Records.  The Veteran also stated he injured his left ankle in July 1994.  See September 2013 Statement in Support of Claim.  On the Veteran's separation exam, he stated that he had not suffered from any injury or illness while on active duty for which he did not seek medical care.  See May 1999 Service Treatment Records.

The Veteran stated he suffered at least three ankle sprains while in service, one of which he sought treatment for.  See January 2010 Correspondence.

The Veteran's private treatment records show he has received care for an ankle injury.  See October 2009 Private Treatment Records.  The Veteran was examined by a private physician who stated the Veteran had an old injury and continued to have pain with walking and using steps.  Id.  The physician also commented the Veteran's ankle injury has been chronic since an old injury.  Id.  The Veteran's ankle during this examination showed normal range of motion, no redness, and no swelling.  Id.  An x-ray of the left ankle showed minimal soft tissue swelling was suspected about the ankle with bones intact and no fracture present.  The ankle joint was maintained.  Id.

VA treatment records documented the Veteran had many ankle sprains.  See April 2014 VA treatment records.

A January 2017 VA examination showed the Veteran had a diagnosis of lateral collateral ligament sprain on his left ankle.  See January 2017 VA examination.  The examiner noted the Veteran had left ankle sprains in the 1990s and in 1995 with other sprains since then.  Id.  The examiner noted no operations on the ankle, no swelling, and no brace.  Id.  The examiner noted the Veteran can do work.  Id.  The examiner noted degenerative or traumatic arthritis in the left ankle.  Id.

The examiner stated there was remote strain in the left ankle and other mild strains.  The Veteran now has arthritis in the left ankle.  Id.  The examiner stated that due to the remoteness of the injury, any relationship of the current left ankle condition to service complaints cannot be resolved without speculation.  Id.

A friend of the Veteran stated the Veteran injured his left ankle during a squadron sponsored football event around 1995.  See October 2017 Buddy Statement.  This same friend stated the Veteran had difficulty wearing his combat boots and his walking was affected for at least two weeks.  Id.  Another friend of the Veteran stated the Veteran hurt his left ankle playing football.  See October 2017 Buddy Statement.  The friend noticed the Veteran had swelling for several days, difficulty ambulating, and was unable to participate in physical activity.  Id.  The friend also noted a second occasion where the Veteran returned to his quarters and had a noticeable limp which the Veteran explained as a left ankle injury.  Id.

The Veteran contends that he suffered a left ankle injury in 1994 while in service.  As an initial matter, the Board notes that the Veteran has been diagnosed with a current left ankle sprain and arthritis of the left ankle via the January 2017 VA examination which contained x-ray findings of minimal soft tissue swelling.  As such, the Board finds the current disability element is established.  See Shedden, supra.  Thus, the issue turns upon whether there is evidence of an event, injury, or disease in service and, if so, evidence of a nexus between the claimed in-service disease or injury and the present disability.  Id. 

There is no question that the Veteran suffered a sprain to his left ankle while in service as evidenced by the Veteran's STRs and lay testimony of the Veteran and his friends.  Additionally, after a review of the evidence of record, both lay and medical, the Board finds that service connection for a left ankle disability is warranted as the evidence of record is in relative equipoise as to a nexus between the claimed in-service injury and the present disability.  Thus, the benefit of the doubt is resolved in the Veteran's favor.

The Veteran's January 2017 VA examiner was unable to opine as to the relationship between the Veteran's current disability and in-service injury.  The examiner conducted an in-person examination, reviewed the Veteran's VA e-folder, and diagnosed the Veteran with arthritis in the left ankle.  The lay statements of the Veteran's military friends and STRs show the Veteran had difficulty ambulating and wearing his boots, was unable to participate in physical activity, and had swelling of his ankle.

The Veteran's private treatment provider stated the Veteran had an old injury and continued to have pain with walking and using steps.  Moreover, the private physician stated the Veteran's ankle had been chronic since the old injury.  The private physician noted the Veteran's current ankle diagnosis is related to an old injury.  The evidence of record indicates only ankle injuries that occurred while in service, were chronic, and manifested with the same symptoms both before and after service.

The Board finds the evidence to be in relative equipoise as to whether the Veteran's left ankle disorder, variously diagnosed as arthritis of left ankle, can be attributed the left ankle noted in service.  Thus, the benefit of the doubt is resolved in the Veteran's favor and service connection for left ankle disability is warranted on a direct basis.


ORDER

Service connection for a left ankle disorder, variously diagnosed to include arthritis of the left ankle, is granted.




____________________________________________
DEBORAH W.SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


